Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 05/28/2021, in response to the rejection of claims 1, 4-5, 6, 8-14, 17 from the non-final office action, mailed on 03/04/2021, by amending claims 1, 10-12, and canceling claim 6, is acknowledged and will be addressed below.

Election/Restrictions
Claims 15-16 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “Organic Light Emitting Diode substrate” of Claim 1 should be “Organic Light Emitting Diode (OLED) substrate”.
(2) The “is be minimized” of Claim 1 should be “is minimized”.
(3) The “while the second check valve being provided between the input port of the cryogenic fluid supply and the second output port of the cooling pipe” of Claim 4 should be “while the second check valve being provided between the first input port of the cryogenic fluid supply and the second output port of the cooling pipe”.



Claim interpretation
(1) In regards to the “viscosity changing” and also “to decrease viscosity of the sensitive adhesive” of Claim 1,
As the claimed “viscosity changing portion”, the claim 1 further recites the cooling pipe on the carrier plate having the adhesive and the cryogenic fluid flowing through the cooling pipe. Thus, the “viscosity changing” and “to decrease viscosity of the sensitive adhesive are considered an operational or functional result obtained by use of the claimed structural components (“the cooling pipe on the carrier plate having the adhesive and the cryogenic fluid flowing through the cooling pipe”).
Consequently, when an apparatus of a prior art teaches temperature controlling for a carrier plate having an adhesive, by flowing a cooling fluid through a pipe on the carrier plate, it is sufficient to meet the limitation, see the MPEP citations below.

(2) In regards to the “OLED substrate” of Claim 1,
The applicants claim an apparatus, which is a carrier plate supporting a substrate to be processed in a processing apparatus. Thus, the substrate itself is not a structural part forming the carrier plate and does not make the carrier plate to be differentiated from a carrier plate of a prior art (specifically, a physical or chemical property of the substrate is not a part to determine patentability of the carrier plate). Therefore, no matter what type of the substrate (for instance, OLED substrate, solar cell substrate, silicon substrate, or any type of substrate) is supported by the carrier plate, the 
Consequently, when an apparatus of a prior art supports a substrate, it is sufficient to meet the limitation, see the MPEP citations below.

(3) In regards to the “whose viscosity is closely related to the temperature of its own and is larger at a temperature which is equal to or over a room temperature than at a temperature below the room temperature and is be minimized when the temperature decreases below a certain temperature” of Claim 1,
The applicants’ paragraph [0045] of the published instant application clearly discloses “In the embodiments of the disclosure, since the temperature inside the vacuum evaporation chamber 6 during the evaporation is higher than the room temperature or the ambient temperature, then once the carrier plate 1 is placed within the vacuum evaporation chamber 6 the viscosity of the heat-sensitive adhesive is correspondingly stronger than that at the room temperature or the ambient temperature, such that the OLED substrate 3 is fixedly secured onto the carrier plate 1 by the heat-sensitive adhesive. Once the evaporation is completed, as illustrated in FIG. 3, the heat-sensitive adhesive is cooled so as to decrease its temperature by the cryogenic fluid circulating inside the circuit of the viscosity reducing portion 2, such that the viscosity thereof is decreased so as to facilitate separation between the OLED substrate 3 and the carrier plate 1”.
Simply summarizing,

-b. “after the evaporation”, for the purpose of separating the substrate from the carrier, weaker degree of viscosity of the adhesive is required.
-c. The viscosity is affected by a temperature.

Based on the applicants’ disclosures above,
First, it appears that the degree of the viscosity is considered to be related with the substrate holding force during the evaporation process and the substrate releasing force after the evaporation process is finished.
Second, as the applicants clearly acknowledged, during the evaporation process, the temperature inside the vacuum evaporation chamber is higher than the room temperature or the ambient temperature, thus the adhesive appears to experience the increased temperature. Further, after the evaporation process is finished, the adhesive also appears to experience decreasing temperature from the increased temperature at the evaporation process.

Consequently, when a prior art teaches an adhesive used for holding a substrate during the evaporation process, it will be considered that the adhesive of the prior art intrinsically experience a first proper viscosity at a higher temperate, which provides a proper substrate holding force during the evaporation, and a second proper viscosity at a lower temperature, which provides a proper substrate releasing force after the 

(4) In regards to the “cryogenic fluid” of Claim 1,
According to the applicants’ paragraph [0056], it will be examined inclusive of one of cooling water, a cryogenic ethanol or liquid nitrogen, or the like (in other words, a temperature control medium capable of cooling will be considered meeting the limitation).

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 8-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “of its own” of Claim 1 is not clear, because the “its” can be interpreted inclusive of any prior cited terms. Emphasized again, the examiner respectfully requests to avoid use of pronoun, which may raise plural interpretations depending on a prior language.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20060174829, hereafter ‘829) in view of Inoue et al. (US 20100081355, hereafter ‘355). (Intelimer Tape Catalog of Nitta, 05/2013, US 20130255922, and US 20140065365 are cited as supporting evidences for the well-known knowledge).
Regarding to Claim 1, ‘829 teaches:
The substrate 3 is supported by a lower face of the supporting plate 120 (Fig. 5, [0055], note the processing apparatus of ‘829 is for forming thin layer on a substrate by heated deposition material, see Fig. 9, [0070] and [0074], thus the apparatus is an evaporation apparatus and the supporting plate is an evaporation carrier, the claimed “An evaporation carrier plate, comprising: a carrier plate”);
The substrate may be a substrate used to fabricate an organic light emitting diode ([0014], see also the claim interpretation above), and an adhere-layer 122 is formed on the center portion 120a of the supporting plate 120 to easily adhere the substrate 3 thereto ([0055], note every object is sensitive to physical and/or chemical stimulus resulting in minor to major degree of response, further it is well-known a degree of adhering force is affected by heat, see “Nitta” will be cited below, the claimed “wherein an Organic Light Emitting Diode substrate is secured on a second side surface opposite to the first side surface, of the carrier plate, by a sensitive adhesive” and “wherein the sensitive adhesive comprises a heat-sensitive adhesive whose viscosity is closely related to the temperature of its own” and “a position on the carrier plate where the heat-sensitive adhesive is applied”).

and is larger at a temperature which is equal to or over a room temperature than at a temperature below the room temperature and is be minimized when the temperature decreases below a certain temperature”. 
However, ‘829 clearly teaches an adhere-layer 122 is formed on the center portion 120a of the supporting plate 120 to easily adhere the substrate 3 thereto ([0055], note this implicitly means, as discussed in the claim interpretation above, during the evaporation film forming process, the adhere-layer experiences a first viscosity at an increased temperature, thus provides appropriate adhering force to hold the substrate under the higher processing temperature condition), and ‘829 further teaches the adhere-layer 122 has an adhering force suitable to easily separate the substrate 3 from the supporting plate 120 ([0055], note this also implicitly means, after the film forming process is finished, the adhere-layer experiences a second viscosity at a lower temperature decreased from the increased temperature for the evaporation process, thus provides an appropriate force to separate the substrate under at the lower temperature).

Because the examiner considers a functional adhesive tape whose tacky and non tacky can be controlled by temperature changing is commonly well-known in the art, for instance, “while holding fast between room temperature and 200°C, releasing at 10°C and below”, see Nitta (pages 3, 5-6 of Intelimer Tape Catalog, 05/2013, discussed in the previous OAs), the adhere-layer of ‘829 is clearly considered to have the feature, “the viscosity is larger at a temperature which is equal to or over a room temperature than at a temperature below the room temperature and is be minimized when the 

‘829 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and a viscosity changing portion, which is a solid feature provided removably on a first side surface of the carrier plate, by abutting against the first side surface of the carrier plate, wherein an OLED substrate is secured on a second side surface opposite to the first side surface, of the carrier plate, by a sensitive adhesive, and the viscosity changing portion is configured to operate so as to decrease viscosity of the sensitive adhesive following the evaporation; wherein the sensitive adhesive comprises a heat-sensitive adhesive; wherein the sensitive adhesive is the heat-sensitive adhesive whose viscosity is closely related to the temperature thereof and is larger at a temperature which is equal to or over a room temperature than at a temperature below the room temperature and will be minimized when the temperature decreases below a certain temperature, and the viscosity changing portion comprises a cooling pipe and a cryogenic fluid supply, the cooling pipe being provided on the carrier plate and positioned corresponding to a position on the carrier plate where the heat-sensitive adhesive is applied; wherein the cryogenic fluid supply comprises a cryogenic fluid supply body, a first input port and a first output port, and the cooling pipe comprises a cooling pipe body, a second input port and a second output port; and wherein the cryogenic fluid supply is configured to communicate with the second input port of the cooling pipe via the first output port of the cryogenic fluid supply and to communicate with the second output port of the cooling pipe via the first input port of the cryogenic fluid supply, following the evaporation; and is also configured to provide a cryogenic fluid to the cooling pipe; and wherein a groove is provided on the first side surface of the carrier plate facing away from the OLED substrate, and positioned to be aligned with the position on the carrier plate where the heat-sensitive adhesive is applied, with the cooling pipe being installed within the groove.

Emphasized again, as discussed in above, ‘829 teaches, through the well-known functional adhesive tape controlled by temperature, during the film forming process, the adhere-layer provides appropriate adhering force to hold the substrate under higher processing temperature condition, and also after the film forming process is finished, the adhere-layer provides appropriate force to separate the substrate under lower temperature, like a room temperature. Therefore, a temperature controlling means would have required in the apparatus of ‘829.

‘355 is analogous art in the field of substrate processing apparatus (title). ‘355 teaches the temperature control device 133 can be designed to cool the carrier 410 to the target temperature (Fig. 2B, [0079]), and a temperature control device 133 connects the joints 131 of the pipelines 132a and 132b to the joints 130 of the carrier 410, and circulates the temperature-controlled temperature control medium through a circulating path formed by the pipelines 132a and 132b and the temperature control channels 230 of the carrier 410 (Fig. 2B, [0077], note the channel 230 can be interpreted as a pipe 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a temperature control device with a cooling pipe along the adhere-layer, such that they form a circulating path from the support to the temperature control device, for the purpose of providing an appropriate temperature condition for the functional adhesive tape whose tacky and non tacky can be controlled by changing a temperature, as required by ‘829.

In case, the applicants argue that the channel 230 of ‘355 is not a pipe in a groove, the examiner considers that disposing a cooling pipe in a groove formed in the cooling plate is commonly well-known knowledge in the art, for instance, see Fig. 4 of ‘390 below or Fig. 1 of US 20130255922, hereafter ‘922.

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the imported cooling channel, to be a cooling pipe disposed in a groove, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 8,


Regarding to Claims 9-10,
‘829 further teaches the separation rod 126 is downwardly moved to push the substrate 3 from the substrate supporter 110, so that the substrate 3 is separated from the substrate supporter 110 (Fig. 5, [0065], note each of the separation rods is inserted into the hole 128, and the separation means that the adhere layer 122 releases the substrate by temperature condition, and lastly, all the processing apparatus has an automatic controller controlling overall operation of the apparatus, thus the “moved to push” intrinsically means the substrate supporter has a movable portion moving the separation rod, which is controlled by the controller of ‘829, the claimed “wherein the evaporation carrier plate further comprises pin holes formed thereon and a pin device having a plurality of ejector pins, and wherein the pin device is configured to push upwards the OLED substrate to rise by the plurality of ejector pins which penetrate through the pin holes respectively so as to project therethrough to eject the OLED substrate in case that viscosity of the sensitive adhesive is decreased” of Claim 9, and “wherein the pin device comprises: a pin mounting portion, which is mounted onto the carrier plate and configured to be movable in an axial direction of the pin holes; the plurality of ejector pins, one end of each of the plurality of ejector pins being fixed on the pin mounting portion and the other end of each of the plurality of ejector pins being inserted into a respective one of the pin holes respectively; and an automatic control circuit, which is connected with the pin mounting portion, and wherein the automatic control circuit is configured to control the pin mounting portion to move in the axial direction of the pin holes once viscosity of the sensitive adhesive is decreased, such that the plurality of ejector pins penetrates through the pin holes respectively to project therethrough so as to push upwards and cause the OLED substrate to rise” of Claim 10).

Regarding to Claim 17,
‘829 teaches the heating member 540 heats the supplying container 520 such that a flume is generated from the deposition material (Fig. 9, [0070]), and During performing the deposition process, when the flume generated from the deposition material is flowed toward an upper portion of the substrate 3, the flume is deposited to the substrate supporter 110 or another member inside the deposition chamber 44 ([0074], note Fig. 9 shows vaporization of the material, thus apparatus of ‘829 is an evaporation apparatus, and teaching of the claim 1 was discussed in the claim 1 rejection above, the claimed “An evaporation apparatus, comprising the evaporation carrier plate according to claim 1”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘829 and ‘355, as being applied to Claim 1 rejection above, further in view of Erickson et al. (US 20120168144, hereafter ‘144).
Regarding to Claims 4-5,
(BOLD and ITALIC letter) of:
Claim 4: wherein the viscosity changing portion further comprises a first check valve and a second check valve, the first check valve being provided between the first output port of the cryogenic fluid supply and the second input port of the cooling pipe and being configured to be switched on towards the second input port of the cooling pipe; while the second check valve being provided between the input port of the cryogenic fluid supply and the second output port of the cooling pipe, and being configured to be switched on towards the first input port of the cryogenic fluid supply.
Claim 5: wherein the viscosity changing portion further comprises a first flow regulating valve provided between the first check valve and the second input port of the cooling pipe, and a second flow regulating valve provided between the second output port of the cooling pipe and the second check valve.

However, ‘355 further teaches it is possible to supply the temperature control medium to the temperature control channels 230 through the entrance with the two valves 140 being open, and collect the temperature control medium from the temperature control channels 230 through the exit, thereby circulating the temperature control medium through the temperature control channels 230 ([0076]). Note ‘355 clearly acknowledges use of a valve to control flow direction and flow amount, thus in the combined apparatus of ‘829 and ‘355 having imported temperature control device, at least a valve is obviously used.

‘144 is analogous art in the field of substrate processing apparatus ([0001-0003]). ‘144 teaches the heat exchange system 200 preferably utilizes a plurality of check valves 230 to control backflow of the flow of fluids (Fig. 13, [0060]), and the heat exchange system 200 preferably utilizes a plurality of control valves 228, to control the flow of fluids ([0060]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted check valve and flow control valve, as the valve of ‘355, for the purpose of providing control of back flow and flow rate, as required by ‘355.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘829 and ‘355, as being applied to Claim 10 rejection above, further in view of Wang et al. (US 20140054282, hereafter ‘282).
Regarding to Claims 11-12,
‘829 and ‘355 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein each of the plurality of ejector pins is provided with a first deep hole and a second deep hole in an axial direction of each of the plurality of ejector pins, the second deep hole being in communication with the first deep hole, both of the first deep hole and the second deep hole being in communication with the cryogenic fluid supply respectively.
 wherein each of the plurality of ejector pins is further provided with a hollow portion which communicates between the first deep hole and the second deep hole and has a cross section larger than that of either one of the first deep hole and the second deep hole.

‘282 is analogous art in the field of substrate processing apparatus ([0001-0002]). ‘282 teaches the interior of the pin body 10 is directly formed with a cooling liquid duct having a channel structure, such that the cooling liquid flows into the cooling liquid duct (Fig. 4, [0057], note Fig. 4 shows the pin has a hollow portion connected to the two ducts has a larger cross section than a cross section of the duct).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the rod of ‘829, to have ducts and hollow portion, for the purpose of realizing the desired temperature control.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘829 and ‘355, as being applied to Claim 1 rejection above, further in view of Mullapudi et al. (US 20060231390, hereafter ‘390).
Regarding to Claims 13-14,
As discussed in the claim 1 rejection above, a cooling pipe made of a material is inserted into the channel.

(BOLD and ITALIC letter) of:
Claim 13: wherein the cooling pipe is secured to the carrier plate by one of welding or snap-fit.
Claim 14: wherein a material of the cooling pipe comprises one of copper, silver, aluminum, molybdenum and tungsten.

‘390 is analogous art in the field of substrate processing apparatus (abstract). ‘390 teaches the copper tube 46 is brazed to table 40 ([0050]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the imported cooling pipe, with a copper, and further brazed the cooling pipe on the supporter plate of ‘829, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Response to Arguments
Applicants’ arguments filed on 05/28/2021 have been fully considered but they are not persuasive.
In regards to 35USC103 rejection of Claim 1, the applicants argue that the most relevant prior art reference, ‘829, essentially teaches throughout that, it merely requires about adhesive layer that, firstly, the adhesive layer can easily adhere the substrate 3 rd paragraph of page 15.
The argument is found not persuasive and the examiner maintains ‘829 teaches the feature.
First, as clearly shown in the well-known knowledge from Nitta (pages 3, 5-6 of Intelimer Tape Catalog, 05/2013), which was cited in the bridge paragraph of pages 9-10 in the previous OA, and also all other OAs), viscosity of the adhesive (tape) is affected by temperature, as a result, the sticky (higher viscosity) status provides a strong holding force and the non-sticky (lower viscosity) status provides easy releasing force.
‘829 clearly discloses, during the evaporation process, the substrate is hold on the carrier, and after the evaporation process is finished, the substrate is easily separated from the carrier. 
The disclosure of ‘829 inherently supports, during the evaporation process, because the temperature inside the vacuum evaporation chamber is higher than the room temperature or the ambient temperature, the adhesive layer of ‘829 intrinsically experiences the increased higher temperature and provides strong substrate holding force under the higher temperature. Further, after the evaporation process is finished, 

Second, as clearly disclosed in Nitta, the tape (or adhesive), which provides “holding fast between room temperature and 200°C, releasing at 10°C and below” is used for film forming process, therefore, it is obvious that ‘829’s adhesive layer would have the Nitta’s feature.

Third, the examiner does not find a proper support that applicants’ argument that “’829 merely requires that the adhesive should have a minimal adhesion having a fixed-value adhesion meeting a threshold condition for adhering the substrate thereto”. It merely the applicants’ assertion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Rather, as explained by the examiner in the “first” and “second” above, based on the Nitta evidence, the adhesive layer of ‘829 would have a different viscosity depending on temperature.

The applicants further argue that ‘355 sets up a circulating medium closed loop for temperature control, with a purpose of changing the temperature of carrier 410 to the st paragraph of page 17.
The argument is found not persuasive and the examiner maintains ‘355 teaches the feature.
First, different use or different intended purpose of an apparatus is an intended use of the apparatus, thus not the reason to overcome the obviousness between the structure of the claimed apparatus and the structure of the prior art’s apparatus. In other words, use of the circulating medium closed loop for temperature control of ‘355 either for the uniformity of temperature or for viscosity changing does not make the applicants’ “circulating medium closed loop for temperature control”, which is the cooling pipe and the cryogenic fluid supply, differentiated from the circulating medium closed loop for temperature control of ‘355 having the cooling pipe and the cryogenic fluid supply.

Second, the applicants’ changing viscosity or adhesion by changing temperature is obtained by the structure “circulating medium closed loop”, which is the cooling pipe and the cryogenic fluid supply. ‘829 teaches all the feature, except the circulating medium closed loop. Therefore, it is obvious to import the circulating medium closed 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/AIDEN LEE/           Primary Examiner, Art Unit 1718